UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 97-2323

JAMES F. FRITZ,                                                APPELLANT ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


            Before KRAMER, Chief Judge, and FARLEY and STEINBERG, Judges.

                                             ORDER

        In a decision dated April 18, 2000, the Court granted the appellant's request for attorney fees
and expenses as provided in his original application under the Equal Access to Justice Act, 28 U.S.C.
§ 2412(d) (EAJA), but denied attorney fees and expenses requested in a first supplemental EAJA
application [hereinafter generally referred to as the first supplemental]. The Court denied that
application on the bases that (1) the dispute surrounding the fee agreement, between the appellant
and his counsel, which was filed with the Court, was raised sua sponte by the Court in accordance
with 38 U.S.C. § 7263(c) and, thus, the litigation regarding that fee agreement was not a part of a
"civil action" brought against an agency for the purposes of 28 U.S.C. § 2412(d)(1)(A); and (2) the
appellant's fees-for-fees claim was only collaterally related to the issues litigated in the appeal to
which the granting of the original EAJA application pertained. See Fritz v. West, 13 Vet.App. 439,
441 (2000) (quoting Shaw v. Gober, 10 Vet.App. 498, 502 (1997)).

        The appellant subsequently appealed this Court's April 2000 opinion to the U.S. Court of
Appeals for the Federal Circuit (Federal Circuit). On September 6, 2001, the Federal Circuit issued
an opinion that vacated this Court's April 2000 opinion and remanded the matter; the Federal Circuit
held that this Court's denial of the appellant's supplemental application was erroneous as a matter
of law in light of Commissioner, INS v. Jean, 496 U.S. 154 (1990), and Brewer v. American Battle
Monuments Commission, 814 F.2d 1564 (Fed. Cir. 1987). Fritz v. Principi, 264 F.3d 1372, 1377
(Fed. Cir. 2001). The Federal Circuit stated that, upon remand, the Court should "determine on the
present record whether the attorney's actions were unreasonably dilatory or procedurally defective",
either of which "would justify a denial of some portion" of the fees-for-fees award. Ibid. On
October 29, 2001, the Federal Circuit issued its mandate in the case.

       On December 12, 2001, the appellant filed a second supplemental EAJA application
[hereinafter generally referred to as the second supplemental] – for the representation provided to
him by his counsel in connection with the litigation over the first supplemental. On February 12,
2002, after obtaining two extensions of time to file a response, the Secretary filed a motion for a stay
of proceedings as to the second supplemental; he argues that he "cannot reasonably respond to [the
second supplemental] until the Court issues an order either determining the reasonableness of [the
a]ppellant's first [s]upplemental [a]pplication, or requesting that the parties provide supplemental
briefing on that issue." Secretary's February 12, 2002, Motion at 2. On February 25, 2002, the
appellant filed a response in opposition to the Secretary's request for a stay of proceedings; the
appellant argues, inter alia, that Rule 39(c) of this Court's Rules of Practice and Procedure (Rules)
requires the Secretary to file a response "[w]ithin 30 days after service of the application".
Appellant's February 25, 2002, Response at 2. The Court notes that the appellant has not cited the
correct version of Rule 39. Subsections (a) through (c) of Rule 39 were amended by In re: Rules 39,
41, and 42 of the Rules of Practice and Procedure, 15 Vet.App. CCCLX (2001), to read:

               (a) Time for filing. An application pursuant to 28 U.S.C. § 2412 for award
       of attorney fees and/or other expenses in connection with an appeal or petition must
       be filed with the Clerk [of the Court] within 30 days after this Court's judgment
       becomes final, which occurs 60 days after entry of judgment under Rule 36 or,
       consistent with Rule 41(b), upon the issuance of an order on consent dismissing,
       terminating, or remanding a case. See Rule 25 (Filing and Service).

                (b) Supplemental application. An appellant or petitioner whose application
       described in subsection (a) of this rule has been granted in whole or in part may, not
       later than 30 days after the Court action granting such application, file a supplemental
       application for attorney fees and other expenses in connection with the submission
       or defense of such subsection (a) application. See Rule 25.

               (c) Response. Within 30 days after the date on which an application
       described in subsection (a) or a supplemental application described in subsection (b)
       is filed, the Secretary shall file and serve a response to the application or
       supplemental application, stating which elements of the application or supplemental
       application are not contested and explaining the Secretary's position on those
       elements that are contested.

Id. at CCCLXI. The Comment to this Rule 39 amendment stated in part: "Subsection (b) is added
to provide specifically for the submission, once an initial EAJA application is granted, of a
supplemental EAJA application requesting fees and expenses for the fee litigation itself". Ibid.
(emphasis added). The new text of Rule 39 makes clear what the old text left ambiguous: A
response to a supplemental EAJA application is to be filed and served on the appellant not later than
30 days after the date on which such supplemental application was filed.

        However, the Court acknowledges that the Rule is unclear as to the process for the filing of
a second (or subsequent) supplemental EAJA application or for a response thereto. First, subsection
(b) does not address specifically the situation currently before the Court – the filing of a second
supplemental EAJA application for fees based on a successful appeal to the Federal Circuit. In this
case, the appellant filed that second supplemental on December 12, 2001, 44 days after the Federal
Circuit issued its mandate. By analogy to subsections (a) and (b) (by treating the first supplemental


                                                  2
as a subsection (a) application and the second supplemental as a subsection (b) application), it would
appear reasonable to assume that that second supplemental should be filed either not later than 30
days after the first supplemental is granted – an action that has not yet occurred even though the
Federal Circuit's opinion and mandate have provided for granting at least in part the first
supplemental – or by November 28, 2001, which was 30 days after the Federal Circuit's mandate.
However, the Rule provides no clear guidance on this point, and we find, therefore, that the filing
of the second supplemental in this case was not untimely. See U.S. VET . APP . R. 2 ("[t]o expedite
a decision, or for other good cause shown, this Court may suspend the application of any of these
rules in a particular case and may order proceedings in accordance with its direction, but the Court
may not extend the time for filing a Notice of Appeal"), 26(b) ("Court, on its own initiative . . . , may
extend the time prescribed by these rules for doing any act, or may permit an act to be done after the
expiration of such time").

        As to the filing of the Secretary's response to the second supplemental, Rule 39 is equally
unhelpful. Subsection (c) contains language that might, on its face, seem applicable to the filing of
responses to second (and subsequent) supplemental EAJA applications (by treating the second
supplemental as a subsection (b) application), so as to require that such a filing in this case should
have been made not later than January 11, 2002, 30 days after the filing of the second supplemental.
However, this subsection appears designed to deal only with a first supplemental EAJA application.
Moreover, by analogy to the concept underlying subsections (a) and (b), the filing of a response to
the second supplemental by the Secretary is not anticipated until after the occurrence of the
preceding event (the granting of the EAJA application on which the next such application is based).
By reference to this concept, the Court agrees with the Secretary that, (1) even though it seems clear
that an award in some amount will be made by this Court pursuant to the Federal Circuit's mandate,
the extent of that amount is not yet determined and (2) the Secretary ought to have an opportunity
to tailor his response to the second supplemental to the Court's ultimate disposition of the first
supplemental. See U.S. VET . APP . R. 2, 26(b).

         Moreover, as to the second supplemental, the Court notes that it relates, in part, to the
appellant's representation by counsel before the Federal Circuit. The question of this Court's
jurisdiction to award fees for representation by counsel before the Federal Circuit or the propriety
of this Court's doing so is currently pending before a panel of the Court, and briefing has been
ordered in that case. See Hensley v. Principi, __ Vet.App. ___, No. 96-978, 2002 WL 971711
(May 10, 2002) (per curiam order). Accordingly, the Court will hold the second supplemental in
abeyance pending the disposition of that question in Hensley, supra; this disposition, in effect, will
also grant the Secretary's motion for a stay of proceedings as to the second supplemental. Further,
the Court will order the Secretary to file a supplemental response to the first supplemental at this
time. Finally, the Court notes that, after it disposes of the first supplemental, assuming, as appears
likely, that at least some portion of the first supplemental is granted, and after the Court disposes of
Hensley, supra, the Secretary will be given 30 days to respond to the second supplemental, and the
appellant will then have 30 days to reply thereto under Rule 39(d). In that reply, the appellant should
include any third supplemental EAJA application – that is, for fees in connection with the
representation provided to him in connection with the litigation over the second supplemental.


                                                   3
        From the foregoing discussion, it seems quite apparent that Rule 39, although recently
amended, requires further revision to provide for such multiple supplemental-EAJA-application
situations. The Court will consider such amendments in connection with the comprehensive Rules
revision review now underway following the submission of extensive recommendations by the
Court's Rules Advisory Committee.

       On consideration of the foregoing, it is

       ORDERED that the Secretary's February 12, 2002, motion for a stay of proceedings as to the
second supplemental is granted in part; proceedings on the second supplemental will be held in
abeyance pending the disposition of Hensley, supra. It is further

       ORDERED that, not later than 30 days after the date of this order, the Secretary file, and
serve on the appellant, a supplemental response to the appellant's first supplemental EAJA
application in light of the Federal Circuit's opinion in this case.

DATED:        June 7, 2002                            PER CURIAM.




                                                  4